Citation Nr: 1236316	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-13 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the service-connected right wrist disability.

2.  Entitlement to a rating higher than 10 percent for the service-connected Graves disease.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in relevant part continued current 10 percent disability ratings for the service-connected right wrist and Graves disease disabilities.


FINDINGS OF FACT

1.  The Veteran's right wrist disability is manifested by degenerative joint disease with dorsiflexion greater than 15 degrees and palmar flexion better than 0 degrees, but with pain on motion.

2.  The Veteran's Graves disease disability is manifested by hypothyroidism with fatigability and requiring constant medication, but not by constipation and mental sluggishness.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the service-connected right wrist disability are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5215

2.  The criteria for a rating higher than 10 percent for the service-connected Graves disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119 including Diagnostic Code 7903 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, complete notice was provided to the Veteran by a letter dated in March 2009, and he had ample opportunity to respond prior to issuance of the June 2009 rating decision on appeal.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the Veteran has identified as having potentially relevant records.  The Veteran has also been afforded appropriate VA examinations in regard to the claims decided herein.  The Veteran has been advised of his entitlement to a hearing before the Board but has not requested such a hearing.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The instant claim for increased evaluation was received in February 2009.  The Board has considered evidence since February 2008, one year prior to receipt of the claims.  See 38 C.F.R. § 3.400.

Schedular Evaluation of Right Wrist Disability

The rating criteria distinguish between the major (dominant) and minor (non-dominant) hand; in this case the Veteran is shown to be left-handed, so the criteria for the minor hand apply.

The Veteran's right wrist disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion of the wrist).  Under DC 5215, a rating of 10 percent is assigned for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  These criteria are applicable to either the major or minor hand, and there is no schedular provision for a rating higher than 10 percent under this DC.

Ankylosis of the wrist is rated under the criteria of DC 5214, but in this case the Veteran's wrist is not shown to be actually or functionally ankylosed.  Accordingly, DC 5214 is not applicable.  

Normal range of motion of the wrist is dorsiflexion (extension) 0 to 70 degrees, palmar flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).
  
The Veteran had a VA compensation and pension (C&P) examination of the joints in March 2009.  The Veteran denied having carpal tunnel syndrome but endorsed constant mild-to-moderate wrist pain, worse with activity.  Because the pain was described as constant the Veteran did not describe flare-ups.  The Veteran stated he sometimes wore a wrist brace while performing his job as truck driver.  The Veteran endorsed stiffness, weakness and occasional popping; he denied deformity, giving way, instability, dislocation or subluxation.  The Veteran reported good range of motion (ROM) but pain with dorsiflexion.  He denied swelling, heat or redness.  
Examination showed the Veteran to be left-handed.  The right wrist had no deformity, tenderness or instability on examination.  ROM was dorsiflexion 0 to 45 degrees, palmar flexion 0 to 42 degrees, radial deviation 0 to 25 degrees and ulnar deviation 0 to 15 degrees.  There was objective evidence of pain with ROM.   Repetitive motion resulted in objective evidence of pain but no additional limitation of motion.  X-ray showed an impression of old trauma of the navicular and lunate with no location.  The examiner's diagnosis was right wrist injury with degenerative joint disease (DJD).   

On review of the evidence above, the Board notes the Veteran does not have compensable ROM in that his dorsiflexion on examination was greater than 15 degrees and his palmar flexion was better than 0 degrees.  However, he had pain on examination; accordingly, he is entitled to at least 10 percent disability.  VAOPGCPREC 09-98;  Lichtenfels, 1 Vet. App. 484.  The currently-assigned 10 percent evaluation satisfies this minimum.

The Board can find no basis on which to award a rating higher than 10 percent, which is in any case the maximum available under DC 5215.  The examiner specifically stated that the wrist is not ankylosed, so DC 5214 is not for application.

Carpal tunnel syndrome (CTS) is potentially ratable as a disability of the peripheral nerves.  However, the Veteran denied during examination that he has CTS, and CTS is not shown on examination.  Accordingly, alternate rating for peripheral nerve disability is not available.

 VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran is competent to describe the symptoms associated with his right wrist disability, such as pain and limitation of motion.  However, nothing in his lay evidence suggests his wrist is ankylosed or unstable, or otherwise meets any applicable criterion for a rating higher than 10 percent. 

Based on the evidence and analysis above the Board finds the criteria for a schedular rating higher than 10 percent for the service-connected right wrist disability are not met.  Further, because the criteria for a rating higher than 10 percent were not met during any distinct period during the course of the appeal, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

Schedular Evaluation of Graves Disease
 
Graves disease is a dysfunction of the thyroid; see Stedman's Medical Dictionary, 27th ed. (2000), page 515.

Disabilities of the thyroid are rated under the provisions of 38 C.F.R. § 4.119, DCs 7900 through 7905.  As noted below, the Veteran's disability is manifested by hypothyroidism, which is rated under DC 7903, with schedular criteria as set forth below.  

A rating of 10 percent is assigned for hypothyroidism with fatigability, or when continuous medication is needed for control.  A rating of 30 percent is assigned for hypothyroidism with fatigability, constipation and mental sluggishness.  A rating of 60 percent is assigned for hypothyroidism with muscular weakness, mental disturbance (dementia, slowing of thought, depression) and weight gain.  A rating of 100 percent is assigned for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.

The Board notes at this point that the RO has rated the disability under the criteria of DC 7900, which rates hyperthyroidism rather than hypothyroidism.  As noted in the discussion below, the Veteran had hyperthyroidism in service, but after treatment with radioactive iodine his residual disorder is hypothyroidism, and has been such during the entire course of the appeal.  Accordingly, DC 7903 is the applicable diagnostic code and will be applied by the Board.  As the Veteran meets the criteria for the currently-assigned 10 percent rating under either DC (continuous medication needed for control) the Board's use of DC 7903 causes no disadvantage or prejudice to the Veteran.

The Veteran presented to Cape Fear Valley Internal Medicine in May 2008 for follow-up on his thyroid level.  He was noted to be diagnosed with current hypothyroidism and to be taking daily Levothyroxin.  The Veteran denied headache, dizziness, chest pain, shortness of breath, fevers, sweats or chills.  Clinical examination was grossly normal.

The Veteran had a VA C&P examination (thyroid and parathyroid disease protocol) in March 2009.  The examiner noted history in service of enlarged thyroid gland with weight loss, diagnosed as hyperthyroidism with Graves disease and treated with radioactive iodine; the Veteran subsequently developed hypothyroidism and had to take thyroid pills ever since.  The Veteran's course since onset was characterized as stable on medication, with good response to medication and no side effects.  The Veteran reported having had twitching of the muscles "all over" at time of onset, now reduced to occasional twitching.  He denied seizures but endorsed feeing "down" all the time.  There was no goiter of the neck and there were no cardiovascular problems.  The Veteran endorsed occasional diarrhea but denied trouble swallowing.  The Veteran endorsed constant mild fatigue; he denied cold intolerance and reported that in fact he is bothered by excessive heat.  Physical examination showed the Veteran's weight to be essentially stable in recent years.  The thyroid was normal in size, not tender and did not create pressure on the larynx, trachea or esophagus.  The cardiovascular and gastrointestinal systems, skin and hair were unremarkable on examination.  Neurological examination was unremarkable.  There was no sign of intracranial pressure and no sign of other thyroid disease.  Thyroid function test was performed and the results recorded in the examination report.  

The examiner's impression was euthyroid on medication for hypothyroidism following treatment for Graves.  The examiner stated the disability was controlled by medication but cause significant effects on the Veteran's usual occupation as a truck driver due to lack of stamina.  In regard to activities of daily living, the disability caused mild impairment of sports, chores and exercise and no impairment otherwise. 

The Veteran also had a VA eye examination in March 2009 during which he complained his eyes constantly burned; his only ophthalmic treatment consisted of wearing sunglasses and he stated nobody had ever suggested that he use eyedrops for lubrication.  Examination showed distance visual acuity uncorrected 20/20 in the right eye and 20/20-1 in the left eye, with neither requiring any optical assistance.  His best correctible near vision acuities were J1+ bilaterally.  Intraocular pressures prior to dilation were 16 mmHg bilaterally.  The right eye was observed to have a vitreous floater; all other anterior segment findings were nominal bilaterally.  There was no apparent disease in the fundus of either eye.  The cup-to-disc ratio was .2/.2 in the right eye and .25/.25 in the left, with each neuroretinal rim intact.  Further special testing was not deemed necessary.  The clinical assessment was no retinal pathology for either eye, dry eye and photophobia bilaterally (both secondary to Graves disease), vitreous floater in the right eye and presbyopia.

 The most recent VA medical record associated with the claims file, dated in May 2011, shows "hypothyroidism" remaining on the Veteran's active medical problems list, and daily Levothyroxin remaining on his active medications list. 

On review of the evidence above the Board notes the Veteran's symptoms fall squarely within the criteria for the currently-assigned 10 percent rating; i.e., fatigability with need for continuous medication.  The Veteran has not asserted, and the evidence of record does not suggest, that he has had either constipation or mental sluggishness; since both complications are required for the higher 30 percent rating the Board cannot find his disability picture more closely approximates the criteria for the higher rating.

 As above, the criteria for higher rating are not shown at any distinct period during the course of the appeal.  Accordingly, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

 Other Considerations

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case the manifestations of the service-connected right wrist disability (limitation of motion due to pain) and thyroid disability (fatigability and requirement of daily medication) are specifically contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and review of the file does not show, that he is rendered unemployable by his service-connected right wrist or Graves disease disabilities on appeal.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issues before the Board. 





ORDER

A rating higher than 10 percent for the right wrist disability is denied.

A rating higher than 10 percent for Graves disease is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


